DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-6 of copending Application No. 16/468,886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a steel material with a composition by mass of C: 0.01-0.07%, Si: 0.002-0.2%, Mn: 1.7-2.5: sol. Al: 0.001-0.035%, Nb: 0<0.03%, V: 0<0.01%, Ti: 0.001-0.02%, Cu: 0.01-1.0%, Ni: 0.01-2.0%, Cr: 0.01-0.5%, Mo: 0.001-0.5%, Ca: 0.0002-0.005%, N: 0.001-0.006%, P: 0<0.02%, S: 0<0.003%, O: 0<0.0025%, balance Fe with a microstructure of 30% or more by area of polygonal ferrite and acicular ferrite, 1.1-3.0% of a martensite-austenite phase and where 5*C + Si + 10*sol.Al ≤ 0.5, a MA phase average size of 2.5 microns or less, where the steel comprises inclusions of 10 microns or more among the inclusions are 11 count/cm2 or lower, and a weld heat-affected zone impact energy and CTOD and wherein inclusions of 10 microns or more among the inclusions are 11/cm2 or less.  
This is patentably indistinct of claim 2 of the ‘886 application which recites a steel material with a composition by mass of C: 0.02-0.09%, Si: 0.005-0.019%, Mn: 0.5-1.68%: sol. Al: 0.001-0.035%, Nb: 0<0.03%, V: 0<0.01%, Ti: 0.001-0.02%, Cu: 0.01-1.0%, Ni: 0.01-2.0%, Cr: 0.01-0.03%, Mo: 0.001-0.5%, Ca: 0.0002-0.005%, N: 0.001-0.006%, P: 0<0.02%, S: 0<0.003%, O: 0<0.002%, balance Fe with a microstructure of 50% or more by area of polygonal ferrite and acicular ferrite and 3.5% or less of a martensite-austenite phase and where 5*C + Si + 10*sol.Al ≤ 0.6 and where the steel comprises inclusions of 10 microns or more among the inclusions are 11 count/cm2
The composition and microstructures of instant claim 1 and claim 2 of the ‘886 application overlap in scope and the courts have held that where claimed ranges overlap this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the instant claims and those of the ‘886 application are obvious in view of each other.  While not expressly teaching a weld HAZ impact energy value and CTOD as claimed, claim 2 of the ‘886 application recites a substantially similar composition and microstructure as that which is claimed and one would reasonably expect the instant steel of the ‘886 application to possess said properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Instant claim 4 recites a non-hardened ferrite overlapping claim 4 of the ‘886 application.  Instant claims 5-6 recite physical properties overlapping claims 5-6 of the ‘886 application, respectively.  Instant claim 7 is considered to overlap claim 1 of the ‘886 application as the steel composition of the instant claim is substantially identical to claim 2 of the ‘886 application and one would expect the steels to possess substantially identical properties.  See MPEP 2112.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “wherein a weld heat-affected zone has an impact energy value of -40˚ C of 200 J or more”.  Applicant does not have support for any and all HAZ impact energy values of 200 J or more in the originally filed disclosure.  Applicant provides in Paragraph 125 and Table 3 specific impact energy values, but not an open ended range of any and all possible values 200 J and greater.  Paragraph 98 provides for all values greater than 200 J, but is not specific to a HAZ and therefore this does not provide support for the amended limitation.  Claims 4-6 are included in this rejection as they depend upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a weld heat-affected zone has an impact energy value of -40˚ C of 200 J or more” and it is unclear if the claimed high-strength steel material is 

Allowable Subject Matter
The instant product claims may be placed in condition for allowance if a terminal disclaimer is signed over the above co-pending application and amended to “wherein [[a weld heat-affected zone]] the high-strength steel material has an impact energy value of -40˚ C of 200 J or more” to overcome the double patenting rejections and 35 USC 112(a) and 35 USC 112(b) rejections as outlined above.
If the product claims are placed in condition for allowance, the withdrawn method claims may be rejoined if amended to be commensurate in scope with the allowable subject matter of the product claims and if amended to remove the phrase “having enhanced resistance to crack initiation and propagation at low temperature” (see the Office action dated 26 April 2021 for rationale).

Response to Arguments
Applicant’s arguments, see remarks, filed 08 November 2021, with respect to 35 USC 103 rejections in view of Ahn and Nakagawa have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-7 has been withdrawn.  Applicant has amended the claims beyond the teachings of Ahn and Nakagawa.
Applicant's arguments filed 08 November 2021 regarding Double Patenting Rejections have been fully considered but they are not persuasive.  Applicant requests the rejection be held in abeyance until allowable subject matter has been determined (remarks p.5).  As outlined above, the instant claims and those of the copending application overlap and rejection is still proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784